EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard Traverso on 1/31/2022.

The application has been amended as follows: 
In claim 3, line 1, “Claim 1,” has been substituted by --Claim 2,--.

Reasons for Allowance
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Ritter et al. (2010/0324165) discloses UV absorbing compositions [abstract] containing UV absorbers of general formula I [0010-0019], wherein the composition comprises 0.1-1wt% of the UV absorber, 50-85 wt% of HEMA (hydroxyethyl methacrylate), 30-40 wt% of EDEMA (ethoxyethyl methacrylate), 5-20 wt% THFMA (tetrahydrofurfuryl methacrylate), 0-0.7 wt% EGDMA (ethylene glycol dimethacrylate) and 0.03-0.16 wt% violet absorber [Ex. 2; 0082-0092].  Ritter et al. (‘165) does not disclose the UV absorber and the hydrophilic monomers (HEMA and THFMA) used in a molar ratio of 1:051 to 1:1.24.

U.S. Patent No. 10,457,658 does not claim a molar ratio of the compound of formula (I) to hydrophilic monomers of 1:051 to 1:1.24, a UV absorber or a crosslinker.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767